DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
 	A final rejection of the instant application claim set of 28 Feb 2022 was issued on 21 March 2022. Applicant submitted an after final consideration program request on 23 May 2022. The claims submitted with the after final consideration request are not entered. The amendment of claim 1 to include “consisting essentially of” and “a single antibody” will require new search and consideration to determine patentability. 
Claims 1-9 of the claim set filed 28 Feb 2022 are currently pending.

Maintained Rejections
The claims submitted with the after final consideration request are not entered as the amendments proposed require further consideration and/or search to determine patentability.
Claims 1-5 and 8 were rejected under 35 USC 102(a)(1) and (a)(2).
Claims 6, 7 and 9 were rejected under 35 USC 103.
The rejections above detailed in the final rejection on 21 March 2022 are maintained.

Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they were not determined to be relevant to the active claim set of 28 Feb 2022 and were therefore not found to be persuasive. 
Applicant argues that the rejection of claims 1-5 and 8 under 35 USC 102 has been overcome. The claims filed with the after final consideration request on 23 May 2022 have not been entered. The rejections of the previous office action are maintained as the arguments made by applicant in the response filed with the after final consideration request are not relevant for the claim set of 28 Feb 2022.
Applicant argues that the rejection of claims 6, 7, and 9 under 35 USC 103 have been overcome. As discussed above, the claims filed with the after final consideration request have not been entered. The rejections of the previous office action are maintained as the arguments made by applicant in the response filed is not relevant to the claim set of record (filed 28 Feb 2022).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/               Examiner, Art Unit 1647           
/JOANNE HAMA/               Supervisory Patent Examiner, Art Unit 1647